Title: Robley Dunglison to James Madison, 10 July 1829
From: Dunglison, Robley
To: Madison, James


                        
                            
                                Gentn
                            
                            
                                
                                    
                                
                                [10 July 1829]
                            
                        
                        Report to the Board of Visitors of the University of Virginia, by the Chairman of the Faculty.
                        
                        
                        [Reports, professors & students]
                        In presenting to the Board of Visitors the reports of the relative attention, paid by the Students, and of
                            the number of Lectures &c delivered by the Professors in their various departments, since he came into Office—the
                            Chairman trusts that it will not be deemed a work of supererogation, if he should point out to them the results of his
                            experience, regarding the deficiencies of the University, in points of discipline and general management.
                        He cannot, in the first place, avoid expressing his satisfaction at the improvement, that has taken place in
                            the habits of Students, and at the very small number of serious offences, which have been committed. At a comparatively
                            early period of the Session, it was found necessary to write to the Parent of one Student to withdraw her Son in
                            consequence of improper conduct towards one of the Hotelkeepers, who was, himself, not free from censure: and, very
                            recently, a Student, who, in other respects, had conducted himself creditably, was dismissed for drunken, disorderly, and
                            indecent, conduct. These have been the only major punishments inflicted—a much smaller number than in any preceding
                            Session. In October last it is true, a Bottle was thrown through a window in the Pavilion of the Chairman—the
                            perpetrator of which Outrage has not been discovered: but the offence seems to have been known only to a few: the
                            indignation, which was generally expressed at the act, having shewn the offender, the propriety of concealment. This
                            occurred, whilst the present Chairman was acting as Chairman pro tempore (See Chairman’s Book, under date, October 14th) and when a greater degree of rigour had been
                            employed in enforcing the laws with regard to Uniform.
                        [uniform]
                        To this Law the Chairman would respectfully suggest the attention of the Board of Visitors. By referring to
                            the Chairman’s Book, especially that part which includes the proceedings of December and January, they will observe, that
                            every endeavour was made to have the Law rigidly enforced: nor were these efforts unsuccessful: but, unfortunately, at the
                            time of the dispersion of the Students, owing to the insalubrity of the University, the Parents and Guardians supplied the
                            Students with so much new clothing, that the Faculty found it impracticable to carry the law fully into effect, after the
                            re-opening of the Schools; without subjecting the Student to increased expence, which it was one of the chief objects of
                            the law to prevent, and, at the same time, visiting infractions of the law with severe punishments. The Chairman is
                            decidedly of opinion, that the Uniform law, if modified and strictly enforced, will diminish the Expenditure of the
                            Student, but he believes it will be almost impracticable to produce this effect, unless it be required that no other
                            clothing be worn, outside the Dormitory—
                        [Notice to Parents & Guardians]
                        due notice to this effect being given to Parents and Guardians, by means of the public prints, some time before the
                            commencement of the Session. Before the Chairman entered into office, it had been the custom for the Students to wear the
                            most expensive clothing, at Parties, within, and without, the Institution. This system, of necessity, rendered the law, in
                            a sumptuary point of view, almost nugatory: Parties, being almost the only occasions, on which there could be any
                            inducement to run into excess in this matter.
                        [Opinions different as to Law]
                        It was, therefore, required, that on such occasions the Uniform should always be worn. This interpretation of the law, in
                            which the Chairman differs from one of his colleagues, who has entered a protest against it in the minutes of the
                            Faculty’s Proceedings, will he trusts meet with the approbation of the Board.
                        The whole of the Uniform law, he would suggest, should, in any event, be remodelled, as it is, in its present
                            state, by no means definite.
                        [Fever]
                        In alluding to the distressing Fever at the University; the Chairman expresses a hope, that the measures,
                            adopted by the Faculty and himself, will meet with the approbation of the Board. They were unavoidably deprived, at the
                            time, of the valuable advice and assistance of the Executive Committee; and the Chairman is consequently aware that
                            considerable responsibility has rested upon him. He has great pleasure in stating his belief that the good sense of the
                            Public will not allow them to imagine that the situation is insalubrious. His own decided opinion, founded on some
                            considerable observation of similar cases, is, that such attacks are by no means evidences of the existence of any
                            permanent local cause of disease.
                        Still, although no cause was evident, or could be thought of, he considered it advisable to take every
                            purifying and disinfecting precaution. To these he does not, in any measure, ascribe the subsidence of the disease. The
                            physical causes, on which it was dependent, will probably, never be discovered; and the precise combination, necessary to
                            produce a recurrence, may never take place again. The greater part of the students returned to the University, when
                            recalled—15. only seeming to have staid away in consequence of the disease—a much smaller number than had been
                            anticipated
                        [Infirmary]
                        Connected with this subject—the Chairman would suggest—the establishment of an Infirmary for the sick: this
                            was referred to the Board of Visitors at the last July meeting, but was not acted upon. In the late sickness, great want
                            was experienced of such an establishment. Typhus and, indeed, all contagious diseases require large airy apartments: where
                            ventilation can be effected without exposing the sick to unnecessary draughts of air. One of the Hotels might be
                            appropriated to such a purpose, and a small sum be paid by each Student, at the commencement of the Session, to form a
                            contingent fund, applicable to extra nurses &c: the Hotelkeeper being required to furnish such nurses and extra
                            accommodation, when called upon, subject to remuneration from the fund.
                        [ministerial department]
                        The experience of the Chairman has proved, most satisfactorily, what he had long previously had great reason
                            to believe, that the ministerial department of the University requires strengthening.
                        [Proctor]
                        The Duties of the Proctor are too multifarious to render him an efficient Agent of Police. The Board will discover, from
                            the Chairman’s Book particularly, that several important directions have been given  him which have not been carried
                            into effect; and it will be obvious to the Board, that, however active the Chairman and Faculty may be, in issuing
                            directions, they will be of no avail unless promptly and efficiently executed. In this respect, the University is
                            lamentably deficient and has been so, as the Minutes of the Faculty’s proceedings will have exhibited, from the opening of
                            the Institution. This defect, the Chairman is of opinion, might be compensated at a trifling expence.
                        [Sub proctor] The present Librarian and Secretary of the Faculty, whose value is appreciated by every officer of the
                            Institution, has already a certain Salary for the performance of the duties attached to those offices; and a small
                            additional Sum would probably induce him, if the Board were to desire it, to relieve the Proctor from all the active
                            Police duties of the establishment, for which he is less adapted than for others, the Board, under any event, urging upon
                            the Proctor the energetic and literal performance of the Duties that may remain assigned to him. To such a SubProctor it
                            might be advisable to add the duty of detecting breaches of Enactments, committed without the Precincts. The Chairman was
                            confidentially informed, a short time ago, that Students were in the habit of occasionally staying all night, at a Tavern
                            in Charlottesville, and the only course left for him [to] adopt, for the discovery of such offences, was, to instruct the
                            Proctor to employ a secret agent for the purpose: the Chairman engaging to be responsible for the expence that might be
                            incurred. It might, likewise, be the duty of such a SubProctor to discover whether the Students visit Taverns and
                            Confectionaries; which they have so many opportunities of doing, undetected by Chairman or Faculty.
                        The Chairman takes the liberty to urge the attention of the Board of Visiters, especially to this subject—of
                            great importance, he conceives to the interests of the Institution.
                        [Mr Spotswood]
                        The Chairman regrets to have to draw the attention of the Board to a flagrant breach of discipline, on the
                            part of one of the Hotelkeepers. The case is referred to, in the Chairman’s Book, under the date of Dec. 19th. &
                            seq. A Quarrel occurred, of an aggravated nature, between the Hotelkeeper and one of his Boarders: in which the
                            former was, in the opinion of the Chairman, by no means free from censure, and, because the offence committed by the
                            Student was not visited by the Faculty with the precise punishment desired by the Hotelkeeper, the accompanying letter,
                            marked A. was sent to the Chairman, in defiance of all discipline, & propriety: whilst the Hotelkeeper conducted
                            himself in the whole affair, even before the Students, in the most insubordinate and objectionable manner. The Board will
                            perhaps see fit to express their sense of the impropriety of such conduct, in order that the future Police Agents of the
                            Institution may be deterred from similar acts of insubordination, and to inquire whether it may not be advisable so to
                            remodel the laws on the subject as to place the Hotelkeeper more under the control of the Faculty.
                        [Demonstrator of Anatomy]
                        The Chairman would farther suggest to the Board, whether it may not be advisable to admit the Demonstrator of
                            Anatomy and Surgery to a seat and a vote as a member of the Faculty. That officer, the Chairman has pleasure in stating,
                            has done his duty with fidelity, and has met his class oftener than was required of him. If he were admitted to the
                            deliberations of the board and allowed to take part in the same: he would necessarily feel more interested in the general
                            management of the Institution than he can do in his present situation.
                        In the practical operation of the new rules, regarding Fees, an apparent incongruity has occurred, which was
                            probably not contemplated by the Board, when they passed them. By previous regulations, if a Student attended two schools,
                            he was required to pay more than if he attended one: if three more than for two & so on. Fifty dollars, for
                            example, in the first case—sixty in the second and seventy five in the third. But, under the recent enactments, if a
                            student should enter to one full school, he would have to pay 50 dollars--if, in addition, he should attend a part of a
                            school; he would have to pay sixty dollars--that is, $45 to the school and $15 to the class:
                            but if desirous of attending another class or part of a school, he would have to pay no more.
                            It would be merely necessary to transfer 15 dollars from the school, (reducing the fee to $30) to the additional class. To
                            put a case: A Student enters the school of law and class of
                            political economy: he pays $45 to the former and $15 to the latter: but, if desirous of attending, in addition, the class of Medical Jurisprudence: he has merely to direct the Proctor to take $15 from the
                            Professor of Law and to transfer it to the Professor of Medicine.
                        [patrol]
                        Property, in the University, has suffered, materially, from Thefts. Depredations have, indeed, taken place in
                            the Dormitories to the great loss of Students. The Proctor has accordingly been required to keep a vigilant look out on
                            Offenders &, if practicable, to have a patrole regularly appointed by a magistrate. The Chairman regrets that on
                            this subject there has not been sufficient Activity exhibited, and that his directions, regarding the punishment of
                            offenders, have not been carried into effect. (See Chairman’s Book March 29 & June 3.).
                        [Students attending Balls]
                        From private information, conveyed to the Chairman, he has reason to believe, that the permitting of students
                            to go to Balls &c in Charlottesvile, is subject to great abuse and is a means of materially increasing expence:
                            added to which, the law, that requires the permission of all the Professors, whom the Student
                            may attend, has never been enforced: for, if a Professor be of the party he is apt to presume that the Students, who may
                            be present, have had the permission of others who are absent, and consequently no complaint has ever been made. The
                            Chairman considers, that it might not be improper to interdict the Students from attending such Balls, Cotillion Parties
                            &c at Taverns, and that, if necessary, occasional Balls might be instituted at the University under certain
                            regulations.
                        It might be advisable, also, to institute some punishment for students who may neglect one or more of their
                            classes, without at the same time neglecting the whole (See page 30 of printed Enactments, 14).
                            As the rule at present stands the Student can escape punishment, if he have entered to three schools, provided he attends
                            to one only and totally neglects the other: even if he should neglect two schools to which he may have entered and attend
                            to a part of a school, as to a lecture on a language once a week he can escape punishment. The impunity, thus held out to
                            idleness, has been found attended with unfortunate results.
                        The anatomical preparations, forwarded by Dr. Miguel of Paris and paid for by Mr Brown, on account of the
                            University, have been delayed at New York by some inadvertence, but have recently been shipped from there and may be daily
                            expected.
                        The experiment has been tried, regarding the capability of the Hotelkeepers to have their Dormitories cleaned
                            out in the morning, at the time required by the Enactments. They have declared it to be utterly impracticable. The
                            instances of violation of the Enactments, under this regulation, and that regarding early
                            rising were so numerous, that it was determined to lay the former before the Board of Visiters and to report the latter
                            to Parents and Guardians, in the monthly circulars.
                        This they have done as often as they have been provided with reports by the Proctor, which has not been
                            frequently. The duty of inspecting the Dormitories is one of importance: it is however, unpleasant and will be avoided by
                            the officers whose function it is, as often as possible.
                        The Chairman promised a late member of the Board of Visiters—Mr. Rives—to lay before the Board, a case of
                            misunderstanding between the Faculty and Students, which occurred a few weeks ago (See Chairmans
                                Book for May 10 & following) regarding the Appointment of Orators for the public day—on this matter the
                            Chairman is desirous of being heard before the Board, as the details are too much involved to be enbodied, intelligibly,
                            in the present report. He will, consequently, await the pleasure of the Board on this subject.
                        The Chairman cannot conclude this Report, without adverting to the deplorable want of knowledge in the
                            English language, to be met with in the generality of the Students of the University. Every Professor has experienced this
                            deficiency in the young Men committed to his instruction. It is absolutely true, that there are many Students, not only in
                            the Academical but Professional Schools, who are incapable of writing a sentence in English, correctly. The Board may be
                            able to suggest some remedy for this evil, which is, in the opinion of the Chairman, as pressing upon the University, at
                            this time, as any that he has mentioned.
                        
                        
                        
                        
                            
                                Robley Dunglison,
                            Chairman of the Faculty.
                        
                    1829 July 10th.